Citation Nr: 1032760	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1967 to February 
1967.

This matter arises from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont.  

On August 2009, the Veteran testified before the undersigned 
Veteran's Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.

The Veteran submitted new evidence after the RO issued the 
February 2009 rating decision.  During the August 2009 travel 
board hearing, the Veteran, through his representative, 
specifically waived initial RO adjudication of this material.  As 
such, the Board may proceed.  See 38 C.F.R. §§ 1937, 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  

During the August 2009 travel board hearing, the Veteran 
testified that he currently receives Social Security 
Administration (SSA) disability benefits for an affective 
disorder.  The Veteran testified that he started receiving SSA 
disability benefits sometime between 1993 and 1997.  This is also 
indicated in an OHA Psychiatric Review Technique Form from an 
administrative law judge, although the date of the evaluation is 
unclear.  

When VA has notice that a veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents on which the decision was based.  See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Based upon the Veteran's testimony and the OHA 
Psychiatric Review Technique Form signed by an administrative 
judge, the SSA records are relevant to his claim for service 
connection and must be obtained.  

Further, the Veteran was afforded a VA mental disorders 
examination in December 2008 which indicated that the Veteran 
likely suffered from a cognitive disorder not otherwise 
specified.  She indicated that she was unable to assess the 
etiology of the Veteran's disorder.  She also provided that it 
was unclear whether the Veteran had an underlying mental illness 
and suggested that further work-up was needed to better 
understand the Veteran's presentation and diagnosis.  In January 
2009, the Veteran submitted to a VA brain and spinal cord 
examination to provide a neurology consultation and 
neuropsychological testing.  The Veteran underwent 
neuropsychological screening which showed significant impaired 
social and occupational functioning but did not clarify his 
disability or its etiology.  Finally, it was indicated that the 
Veteran had been scheduled and rescheduled for a neurology 
appointment in February 2009.  However, records from that 
neurology appointment have not been associated with the claims 
file.  The RO should obtain this record and any updated treatment 
records from the VA medical center in White River Junction, 
Vermont.  

Accordingly, the case is REMANDED for the following action:

1.	Request and obtain the decision and 
records pertinent to the Veteran's claim 
for SSA disability benefits.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.	Obtain any neurology consultation reports, 
referred to in the January 2009 VA 
examination, and updated VA treatment 
records from the VA medical center in 
White River Junction.  The RO should then 
associate these documents with the 
Veteran's claims file.  All efforts to 
obtain these records should be documented.

3.	Then, the RO should then readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of the 
case (SSOC) should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


